DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19-20 are objected to because of the following informalities:  
In claim 19, line 3, “non-transitory media” should read “non-transitory computer readable medium”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the presented information" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the participant" in lines 5 and 11.  There is insufficient antecedent basis for this limitation in the claim.  “The participant” should be referred to as “the human participant”.

Claim 3 recites the limitation "the participant" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  “The participant” should be referred to as “the human participant”.
Claim 3 recites the limitation "the outcome" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which outcome it refers to.
Claim 4 recites the limitation "the participant" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  “The participant” should be referred to as “the human participant”.
Claim 5 recites the limitation "the objects" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the limitation "the participant" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  “The participant” should be referred to as “the human participant”.
Claims 6-8 and 14 recites the limitation "the EEG signals" throughout the claims.  There is insufficient antecedent basis for this limitation in the claim. 
The term "strong" in claim 8 is a relative term which renders the claim indefinite.  The term "strong" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 9 recites the limitation "the determination" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 9 and 10 recite the limitation "the participant’s EEG signals" in lines 4 and 2 respectfully.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitation "the signal" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 15 recites the limitation "the data" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites “a machine learning model” and is dependent from claim 1, which recites the same thing.  It is unclear whether each recitation refers to the same element or not, rendering the claim indefinite.
Claim 17 recites the limitation "the generated output" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 17 recites the limitation "the device medical professional" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 18 recites the limitation "the training data" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 18 recites the limitation "the model" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 18 recites the limitation "the data" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 19 recites the limitation "the presented information" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the participant" in lines 9 and 15.  There is insufficient antecedent basis for this limitation in the claim.  “The participant” should be referred to as “the human participant”.
Claim 20 recites the limitation "the presented information" in line 13.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 12-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Proudfit (“The reward positivity:  From basic research on reward to a biomarker for depression”, cited by applicant) view of Cai (“A pervasive approach to EEG-Based Depression Detection”, cited by applicant).
	Regarding claim 1, Proudfit teaches a method for analyzing electroencephalogram (EEG) signals (Pg. 450, Col. 2:  ERPs), comprising: 
presenting a human participant with information known to stimulate a person's neural reward system (Pg. 450, Col. 1-2:  gains and losses, Fig. 1); 
(Pg. 450, Col. 2:  “ERPs at FCz elicited by gain and loss feedback”); 
contemporaneously with receiving the EEG signal, receiving contextual information (Pg. 450, Col. 1:  “monetary gain … or loss”) related to the information presented to the human participant (Pg. 450, Col. 2:  “ERPs for losses and gains are maximally different”); 
Proudfit fails to explicitly teach a method consisting of receiving EEG signals from a sensor coupled to the human participant, processing the EEG signal and the contextual information in real time using a machine learning model trained to associate depression in the person with EEG signals associated with the person's neural reward system and the presented information; and diagnosing whether the participant is experiencing depression based on an output of the machine learning model.
Cai teaches a method consisting of receiving an EEG signal from a sensor coupled to the human participant (Pg. 3, Col. 1-2: Pervasive Three-Electrode EEG);
processing the EEG signal and the contextual information in real time using a machine learning model trained to associate depression in the person with EEG signals associated with the person's neural reward system and the presented information (Pg. 8, Col. 1:  KNN algorithm); and 
diagnosing whether the participant is experiencing depression based on an output of the machine learning model (Pg. 8, Col. 1:  “KNN has been used in medical informatics, such as the detection of … depression”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of Proudfit to include the machine learning and explicit diagnosis of Cai, because the machine learning algorithm and processing of Cai leads to faster data processing with higher accuracy than its contemporaries (Pg. 10, Col. 1).  Furthermore, Cai also teaches the use of machine learning for EEG data being widely used and thus (Pg. 8, Col. 1:  “widely used classification algorithms in the majority of the EEG-related studies”).

Regarding claim 2, Proudfit teaches a method wherein the information known to stimulate the person's neural reward system is associated with a reward task (Pg. 450, Col. 2:  gain and loss and Fig. 1).

Regarding claim 3, Proudfit teaches a method wherein the reward task comprises two outcomes, a first outcome that corresponds to a win for the participant and a second outcome that corresponds to a loss for the participant; and wherein the contextual information comprises information about the outcome of the reward task (Pg. 450, Col. 1-2:  gains and losses, Fig. 1).

Regarding claim 4, Proudfit teaches a method wherein the information known to stimulate a person's neural reward system comprises presenting to the participant a graphical image of two objects, each object concealing an outcome that comprises either a winning outcome or a losing outcome (Pg. 450, Col. 1-2:  gains and losses, Fig. 1).

Regarding claim 5, Proudfit teaches a method comprising prompting the participant to select one of the two objects, wherein the contextual information (Pg. 450, Col. 1:  “monetary gain … or loss”) comprises the outcome concealed by the selected one of the objects (Pg. 450, Col. 1-2:  gains and losses, Fig. 1).

Regarding claim 6, Proudfit teaches a method wherein processing the EEG signals comprises extracting one or more parameters characteristic of the EEG signals.

Cai teaches a method comprising inputting the one or more parameter characteristic into the machine learning model (Pg. 8, Col. 2:  Classification Results).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of Proudfit to include the machine learning of Cai, because the machine learning algorithm and processing of Cai leads to faster data processing with higher accuracy than its contemporaries (Pg. 10, Col. 1). Furthermore, Cai also teaches the use of machine learning for EEG data being widely used and thus conventional (Pg. 8, Col. 1:  “widely used classification algorithms in the majority of the EEG-related studies”).

Regarding claim 7, Proudfit fails to explicitly teach a method wherein prior to extracting the one or more parameters, processing the EEG signals comprises filtering the EEG signals.
Cai teaches a method wherein prior to extracting the one or more parameters, processing the EEG signals comprises filtering the EEG signals (Pg. 5, Col. 2:  Kalman Filter).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of Proudfit to include the filtering of Cai, because the filtering of Cai leads to faster data processing with higher accuracy than its contemporaries (Pg. 10, Col. 1). 

Regarding claim 8, Proudfit fails to teach a method wherein in order to determine a depression diagnosis, the machine learning model identifies a strong response in a loss theta region of the EEG signals associated with the person's neural reward system.
Cai teaches a method wherein in order to determine a depression diagnosis, the machine learning model identifies a strong response in a loss theta region of the EEG signals associated with the (Pg. 8, Col. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of Proudfit to include the machine learning of Cai, because the machine learning algorithm and processing of Cai leads to faster data processing with higher accuracy than its contemporaries (Pg. 10, Col. 1). Furthermore, Cai also teaches the use of machine learning for EEG data being widely used and thus conventional (Pg. 8, Col. 1:  “widely used classification algorithms in the majority of the EEG-related studies”).

Regarding claim 12, Proudfit teaches a method wherein the contextual information includes at least one of the participant's location, a temperature of the participant's surroundings, an outcome that affects the participant's reward-related positivity (Pg. 450, Col. 2:  “gain and loss feedback” and Fig. 1), available computing devices, activities occurring on available computing devices, information from wearables, information from cameras, information from smart home devices, a current time, and current weather.

Regarding claim 13, Proudfit fails to teach a method wherein the machine learning model comprises a neural network or other machine learning architecture.
Cai teaches a method wherein the machine learning model comprises a neural network or other machine learning architecture (Pg. 8, Col. 1-2:  Classification Techniques). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of Proudfit to include the machine learning of Cai, because the machine learning algorithm and processing of Cai leads to faster data processing with higher accuracy than its contemporaries (Pg. 10, Col. 1). Furthermore, Cai also teaches the use of machine learning for EEG data being widely used and thus conventional (Pg. 8, Col. 1:  “widely used classification algorithms in the majority of the EEG-related studies”).

Regarding claim 14, Proudfit fails to teach a method wherein the machine learning model has a mapping function that maps a time series or frequency spectrum of values corresponding to EEG signals to a classification based on labeled training data and the contextual information.
Cai teaches a method wherein the machine learning model has a mapping function that maps a time series or frequency spectrum of values corresponding to EEG signals (Pg. 6, Col. 1) to a classification based on labeled training data and the contextual information (Pg. 8, Col. 1-2:  Classification Techniques).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of Proudfit to include the machine learning of Cai, because the machine learning algorithm and processing of Cai leads to faster data processing with higher accuracy than its contemporaries (Pg. 10, Col. 1). Furthermore, Cai also teaches the use of machine learning for EEG data being widely used and thus conventional (Pg. 8, Col. 1:  “widely used classification algorithms in the majority of the EEG-related studies”).

Regarding claim 15, Proudfit fails to teach a method wherein the machine learning model is trained using training data from healthy and depressed individuals and wherein the data is labeled for a depression diagnosis and associated with specific contextual information.
Cai teaches a method wherein the machine learning model is trained using training data from healthy and depressed individuals and wherein the data is labeled for a depression diagnosis and associated with specific contextual information (Pg. 8, Col. 1:  “training dataset” and Pg. 3:  Database Construction).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of Proudfit to include the machine learning of Cai, because the machine learning algorithm and processing of Cai leads to faster data processing with higher accuracy than its contemporaries (Pg. 10, Col. 1). Furthermore, Cai also teaches the use of (Pg. 8, Col. 1:  “widely used classification algorithms in the majority of the EEG-related studies”).

Regarding claim 16, Proudfit fails to teach a method wherein prior to processing the EEG signals and the contextual information in real time using a machine learning model, pre-processing the EEG signals using bandpass filtering, linear de-trending, and/or another machine learning model.
Cai teaches a method wherein prior to processing the EEG signals and the contextual information in real time using a machine learning model, pre-processing the EEG signals using bandpass filtering, linear de-trending, and/or another machine learning model (Pg. 5:  Pre-Processing).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of Proudfit to include the machine learning of Cai, because the machine learning algorithm and processing of Cai leads to faster data processing with higher accuracy than its contemporaries (Pg. 10, Col. 1).

Regarding claim 18, Proudfit fails to teach a method wherein the training data is labeled using depression diagnosis labels prior to training the model on the data.
Cai teaches a method wherein the training data is labeled using depression diagnosis labels prior to training the model on the data (Pg. 4, Psychophysiological Database).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of Proudfit to include the machine learning of Cai, because the machine learning algorithm and processing of Cai leads to faster data processing with higher accuracy than its contemporaries (Pg. 10, Col. 1).

(Pg. 450, Col. 1-2:  gains and losses, Fig. 1); 
receiving an EEG signal in response to presenting the participant with the information, the EEG signal being associated with the participant's neural reward system (Pg. 450, Col. 2:  “ERPs at FCz elicited by gain and loss feedback”); 
contemporaneously with receiving the EEG signal, receiving contextual information (Pg. 450, Col. 1:  “monetary gain … or loss”) related to the information presented to the human participant (Pg. 450, Col. 2:  “ERPs for losses and gains are maximally different”); 
Proudfit fails to explicitly teach a non-transitory computer readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform operations comprising:  receiving an EEG signal from a sensor coupled to the human participant , processing the EEG signal and the contextual information in real time using a machine learning model trained to associate depression in the person with EEG signals associated with the person's neural reward system and the presented information; and diagnosing whether the participant is experiencing depression based on an output of the machine learning model.
Cai teaches a non-transitory computer readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform operations comprising (Pg. 5, Col. 1:  MATLAB software);
receiving an EEG signal from a sensor coupled to the human participant (Pg. 3, Col. 1-2: Pervasive Three-Electrode EEG);
processing the EEG signal and the contextual information in real time using a machine learning model trained to associate depression in the person with EEG signals associated with the person's neural reward system and the presented information (Pg. 8, Col. 1:  KNN algorithm); and 
(Pg. 8, Col. 1:  “KNN has been used in medical informatics, such as the detection of … depression”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of Proudfit to include the machine learning and explicit diagnosis of Cai, because the machine learning algorithm and processing of Cai leads to faster data processing with higher accuracy than its contemporaries (Pg. 10, Col. 1).  Furthermore, Cai also teaches the use of machine learning for EEG data being widely used and thus conventional (Pg. 8, Col. 1:  “widely used classification algorithms in the majority of the EEG-related studies”).

Claims 9-11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Proudfit and Cai as applied to claim 1 above, and further in view of Leuthardt (US 20170202475 A1).
Regarding claim 9, Proudfit and Cai fail to teach a method wherein generating an output associated with the determination comprises: providing, for display on a participant interface, a graphical representation that depicts the participant's EEG signals with that of a healthy individual and a depressed individual.
Leuthardt teaches a method wherein generating an output associated with the determination comprises: providing, for display on a participant interface, a graphical representation that depicts the participant's EEG signals with that of a healthy individual and a depressed individual (Paragraph 0084:  “Specifically, a baseline activity is acquired using the EEG headset and ongoing data is taken to assess the changes in this relationship” and Paragraph 0010:  “on the display device, a representation of the relationship between the current depression index and a baseline depression index previously generated for the patient”).  The healthy and depressed individual signals are comparable to the baseline signals presented by Leuthardt.  It would have been obvious to one of ordinary skill in the art (Paragraph 0053 of Leuthardt).

Regarding claim 10, Proudfit and Cai fail to teach a method wherein the participant interface includes at least one visualization of the participant's EEG signals.
Leuthardt teaches a method wherein the participant interface includes at least one visualization of the participant's EEG signals (Paragraph 0010:  “on the display device, a representation of the relationship between the current depression index and a baseline depression index previously generated for the patient”).  The healthy and depressed individual signals are comparable to the baseline signals presented by Leuthardt.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the presentation of results taught by Proudfit and Cai to incorporate the display elements of taught by Leuthardt, because it allows for further analyzation of a patient’s depression for both the patient and/or a doctor (Paragraph 0053 of Leuthardt).

Regarding claim 11, Proudfit and Cai fail to teach a method wherein the visualization can be a waveform of the signal, a heat map, or a time frequency representation.
Leuthardt teaches a method wherein the visualization can be a waveform of the signal, a heat map, or a time frequency representation (Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the presentation of results taught by Proudfit and Cai to incorporate the display elements of taught by Leuthardt, because it allows (Paragraph 0053 of Leuthardt).

Regarding claim 17, Proudfit and Cai fails to teach a method further comprising: prior to displaying the output through a participant interface on a device for a medical professional, sending the generated output to the device medical professional using a cloud service.
Leuthardt teaches a method further comprising: prior to displaying the output through a participant interface on a device for a medical professional, sending the generated output to the device medical professional using a cloud service (Paragraph 0060:  “Computing device 904 is further configured to display or otherwise present the depression index and/or other data generated from the signal of sensing device 902 to patient 901 or another user (e.g., a doctor)” and Paragraph 0061:  “computing device 904 includes a plurality of computing devices communicatively coupled together, such as cloud computing”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the presentation of results taught by Proudfit and Cai to incorporate the display elements of taught by Leuthardt, because it allows for further analyzation of a patient’s depression for both the patient and/or a doctor (Paragraph 0053 of Leuthardt).

Regarding claim 19, Proudfit teaches a depression diagnosis system, comprising: 
presenting a human participant with information known to stimulate a person's neural reward system (Pg. 450, Col. 1-2:  gains and losses, Fig. 1); 
receiving an EEG signal in response to presenting the participant with the information, the EEG signal being associated with the participant's neural reward system (Pg. 450, Col. 2:  “ERPs at FCz elicited by gain and loss feedback”); 
(Pg. 450, Col. 1:  “monetary gain … or loss”) related to the information presented to the human participant (Pg. 450, Col. 2:  “ERPs for losses and gains are maximally different”); 
Proudfit fails to explicitly teach a system consisting of one or more processors; one or more tangible, non-transitory media operably connectable to the one or more processors and storing instructions that, when executed, cause the one or more processors to perform operations; receiving an EEG signal from a sensor coupled to the human participant;  processing the EEG signal and the contextual information in real time using a machine learning model trained to associate depression in the person with EEG signals associated with the person's neural reward system and the presented information; and diagnosing whether the participant is experiencing depression based on an output of the machine learning model.
Cai teaches a system consisting of one or more tangible, non-transitory media operably connectable to the one or more processors and storing instructions that, when executed, cause the one or more processors to perform operations (Pg. 5, Col. 1:  MATLAB software);
receiving an EEG signal from a sensor coupled to the human participant (Pg. 3, Col. 1-2: Pervasive Three-Electrode EEG);
processing the EEG signal and the contextual information in real time using a machine learning model trained to associate depression in the person with EEG signals associated with the person's neural reward system and the presented information (Pg. 8, Col. 1:  KNN algorithm); and 
diagnosing whether the participant is experiencing depression based on an output of the machine learning model (Pg. 8, Col. 1:  “KNN has been used in medical informatics, such as the detection of … depression”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of Proudfit to include the machine learning and explicit diagnosis of Cai, because the machine learning algorithm and processing of Cai (Pg. 10, Col. 1).  Furthermore, Cai also teaches the use of machine learning for EEG data being widely used and thus conventional (Pg. 8, Col. 1:  “widely used classification algorithms in the majority of the EEG-related studies”).
Leuthardt teaches a system explicitly consisting of one or more processor (Paragraph 0064:  “Computing device 904 also includes a processor 1014 and a memory device 1018”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Proudfit and Cai to incorporate the processor of taught by Leuthardt, because it allows for further analyzation of a patient’s depression for both the patient and/or a doctor (Paragraph 0053 of Leuthardt).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        

/PATRICK FERNANDES/Primary Examiner, Art Unit 3791